DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the radars" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim 5 recites the limitation "the radars" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim 8 recites the limitation "the radars" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim 10 recites the limitation "the radars" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim 12 recites the limitation "the radars" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim 15 recites the limitation "the radars" in line 8.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “a plurality of radars”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizouchi (JP 5949353) in view of Blech et al (US 20160125713) and Wu et al (US 9208668).
With respect to claim 1, 8, and 15, Mizouchi teaches an intelligent roadside unit (fig 1 and page 2, lines 8-12, “The statistical system 100 includes a monitoring device 110”) comprising: a camera (page 3, 23-25, “The imaging unit 112b is configured by one or a plurality of cameras”) a  circular radar detecting an obstacle information in different directions of a road respectively (page 3, 16-23, “The distance measuring unit 112a derives three-dimensional information corresponding to the three-dimensional coordinates of each set of target points”), a controller configured to judge whether there is a vehicle approaching and to acquire an approach direction of the vehicle according to the obstacle information detected by the plurality of radars (page 9, lines 32-39, “for every moving path 170 containing a moving direction (direction to which the moving body 12 approached”).
With respect to claim 1, 8, and 15, Mizouchi does not teach a camera disposed on a track and movable along the track, a driver for driving the camera, control the driver to drive the camera toward the approach direction for shooting, the radar being a circular radar. Blech teaches a camera disposed on a track and movable along the track (fig 1, item 301, and para 57, “the optical camera 301 is rotated towards the sector, wherein the second object 306b has been detected”), a driver for driving the camera (para 57, “the optical camera 301 is rotated towards the sector, wherein the second object 306b has been detected”), control the driver to Mizouchi to include a camera disposed on a track and movable along the track, a driver for driving the camera, control the driver to drive the camera toward the approach direction for shooting it is merely a substitution of a well-known method to determine the direction of traffic and take of picture of traffic of Mizouchi with the method of Blech with no new or unexpected results. It would have been obvious to modify Mizouchi to include the radar being a circular radar because it is merely a substitution of the radar device of Mizouchi with the radar device of Blech with no new or unexpected results.
With respect to claim 1, 8, and 15, Mizouchi does not teach the camera disposed on a circular track. Wu teaches the camera disposed on a circular track (fig 3, item d3). It would have been obvious to modify Mizouchi to include the camera disposed on a circular track because it is merely a substitution of a well-known track to place a rotating camera with no new or unexpected results.
With respect to claim 2 and 9, Mizouchi teaches the plurality of radars of the circular radar array are millimeter-wave radars or laser radars (page 3, line 11, “As the distance measuring unit 112a, a laser radar”).
With respect to claim 3 and 10, Mizouchi teaches when an obstacle detected by the radars approaches the intelligent roadside unit, the controller judges that the vehicle being approaching is detected (page 9, lines 32-39, “for example for every moving path 170 containing a moving direction (direction to which the moving body 12 approached). And the moving body 12 is distributed to the direction (moving direction) in which the moving body 12 has advanced”).
With respect to claim 4 and 11, Mizouchi does not teach a shielding layer wrapping at least a part of the camera. Blech et al (US 20160125713). Blech teaches a shielding layer wrapping at least a part of the camera (fig 5a). It would have been obvious to modify Mizouchi 
With respect to claim 5 and 12, Mizouchi teaches the controller generates a point cloud image according to an image captured by the camera and the obstacle information detected by the radars (page 3, lines 25-29, “The communication unit 114 establishes communication through the communication line 102 with the analysis device 120, and transmits the three-dimensional information regarding the target point group measured by the distance measurement unit 112a and the captured image captured by the imaging unit 112b to the analysis device”).
With respect to claim 6 and 13, Mizouchi teaches a communicator coupled to the controller, the controller being configured to send the point cloud image to an automatic car or a server close to the intelligent roadside unit through the communicator (page 3, lines 37-43, “The communication unit 122 also establishes communication with the management server 130 and the signal control device 140 via the communication network”).
With respect to claim 7 and 14, Mizouchi teaches traffic lights, the controller being configured to control the traffic lights according to the point cloud image (page 2, lines 25-33, “The signal control device 140 controls the switching timing of the signal color of any one or a plurality of traffic signals”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648